        Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


JAQUAISHALA CHAMPION,

        Plaintiff,
                                                          CIVIL ACTION NO.
v.                                                         5:21-cv-00012-TES

MANNINGTON MILLS, INC.,

         Defendant.

        ORDER GRANTING MANNINGTON MILLS' MOTION TO DISMISS



        Plaintiff Jaquaishala Champion ("Champion") sued her employer, Defendant

 Mannington Mills ("Mannington"), for discrimination under the Americans with

 Disabilities Act(" ADA"), 42 U.S.C. § 12101, et seq, based on her association with her

 brother, who tested positive for COVID-19. [Doc. 1]. Mannington filed a Motion to

 Dismiss [Doc. 4], arguing that Champion fails to state a claim because she fails to allege

 that her brother was "disabled" as that term is defined by the ADA. [Doc. 4-1 ]. The

 motion has been fully briefed and is ripe for the Court's consideration.

                                       BACKGROUND

        Champion worked as a Quality Assurance Technician at Mannington's Madison,

 Georgia, facility. [Doc. 1, 'l[ 10]. Her brother, Alvin Evans ("Evans"), worked at the same

 facility. [Id. at 'l[ 14]. Around 5:00 p.m. on March 26, 2020, Champion had a conversation

 with Evans in the parking lot following her shift, but before he started his shift. [Id. at. 'l[
       Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 2 of 12




30]. During their roughly four-minute conversation, Evans sat in his vehicle and

Champion stood several feet away. [Id. at 'I['![ 30, 32]. About four hours later, Evans

starting feeling ill and Mannington sent him to the emergency room where he was

tested for COVID-19. [Id. at 'I[ 19]. On March 30, 2020, Evans' test came back positive.

[Id. at 'I[ 22]. Before Champion came to work that day, Director of Human Resources

Dawn Simmons asked her if she went to Evans' workstation on the day he got sick, and

she said that she had not. [Id. at 'I[ 23]. Simmons also asked Champion if she had been

around her brother at work or outside of work around the time he became

symptomatic, and she said no. [Id. at 'I[ 24]. Champion forgot about the parking lot

conversation with her brother and did not tell Simmons about it at this time. Champion

went on to work her shift. [Id. at 'I[ 26].

       Michael Fowler, Champion's supervisor, confronted Champion and told her that

three of her fellow employees told him that they saw her speaking to her brother in the

parking lot on March 26, and that they saw her in the car with her brother. [Id. at '['I[ 27-

29]. After Fowler questioned her, she recalled the parking lot encounter with her

brother, told him about it, and even apologized for forgetting about it earlier. She also

denied ever being in Evans' vehicle. [Id. at '['I[ 28, 31, 32]. Fowler told Champion to go

home and quarantine for 14 days. [Id. at 'I[ 33]. Champion alleges that Fowler made her

feel "diseased" and "discarded." [Id. at 'I[ 34].




                                               2
        Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 3 of 12




        The next day, March 31, Simmons phoned Champion and accused her of

dishonesty because she did not disclose the parking-lot conversation with her brother

when initially asked. [Id. at 'II 37]. Simmons expected Champion to have remembered

the encounter because it was her own brother. [Id. at 'II 38]. Simmons told Champion she

"could have infected other employees." [Id. at 'II 37]. The next day, April 1, Simmons

again called Champion and told her that she was being terminated from her position.

[Id. at 'II 39].

         Champion alleges that Mannington did not investigate whether any of the other

employees had close contact with Evans; they only investigated her because she was

related to him. [Id. at '[42]. Champion also alleges that she was the only employee

accused of dishonesty upon initially forgetting about her encounter with Evans in the

parking lot. [Id. at '[43]. Champion alleges that of all the employees who had contact

with Evans, she was the only one not permitted to work from home, take paid leave

while in quarantine, or continue working on-site even at higher rates of pay, and was

the only employee made to feel "diseased" and "discarded." [Id. at'['[ 44-45]. At

bottom, Champion alleges that she was never in "close contact" with her COVID-

positive brother as the Center for Disease Control defined it at the time he was infected.

[Id. at '[48]. Champion submitted a charge of discrimination to the EEOC, and the EEOC

issued her a Notice of Rights. [Id. at '['[49-51].




                                               3
      Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 4 of 12




                                         DISCUSSION

       A.     Motion to Dismiss Standard

       When ruling on a Rule 12(b)(6) motion, district courts must accept the facts set

forth in the complaint as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007). A

complaint survives a motion to dismiss if it alleges sufficient factual matter (accepted as

true) that states a claim for relief that is plausible on its face. McCullough v. Finley, 907

F.3d 1324, 1333 (11th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)). In

fact, a well-pled complaint "may proceed even if it strikes a savvy judge that actual

proof of those facts is improbable, and that a recovery is very remote and unlikely."

Twombly, 550 U.S. at 556 (citations omitted).

       Although Federal Rule of Civil Procedure 8 does not require detailed factual

allegations, it does require "more than [ ] unadorned, the-defendant-unlawfully-

harmed-me accusation[s]." McCullough, 907 F.3d at 1333 (citation omitted). To decide

whether a complaint survives a motion to dismiss, district courts use a two-step

framework. Id. The first step is to identify the allegations that are "no more than mere

conclusions." Id. (quoting Iqbal, 556 U.S. at 679). "Conclusory allegations are not entitled

to the assumption of truth." Id. (citation omitted). After disregarding the conclusory

allegations, the second step is to "assume any remaining factual allegations are true and

determine whether those factual allegations 'plausibly give rise to an entitlement to

relief."' Id. (quoting Iqbal, 556 U.S. at 679).

                                                  4
      Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 5 of 12




       Furthermore, a complaint attacked by a 12(b)(6) motion must be dismissed if it

fails to "give the defendant fair notice of what the ... claim is and the grounds upon

which it rests." Twombly, 550 U.S. at 555. "A plaintiff must plead more than labels and

conclusions or a formulaic recitation of the elements of a cause of action." McCullough,

907 F.3d at 1333; see also Twombly, 550 U.S. at 555. "To be sure, a plaintiff may use legal

conclusions to structure his complaint, but legal conclusions 'must be supported by

factual allegations."' McCullough, 907 F.3d at 1333 (quoting Iqbal, 556 U.S. at 679). While

courts, in ruling on a motion to dismiss, must take all the factual allegations in the

complaint as true; they are not bound to accept a legal conclusion couched as a factual

allegation. Iqbal, 556 U.S. at 678. Courts must "identify conclusory allegations and then

discard them-not' on the ground that they are unrealistic or nonsensical' but because

their conclusory nature 'disentitles them to the presumption of truth."' McCullough, 907

F.3d at 1333 (quoting Iqbal, 556 U.S. at 681).

       The issue to be decided when considering a motion to dismiss is not whether the

claimant will ultimately prevail, but "whether the claimant is entitled to offer evidence

to support the claims." Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

grounds by Davis v. Scheuer, 468 U.S. 183 (1984). The factual allegations in a complaint

"must be enough to raise a right to relief above the speculative level" and cannot

"merely create[] a suspicion of a legally cognizable right of action." Twombly, 550 U.S. at

545,555. Finally, complaints that tender "'naked assertion[s]' devoid of 'further factual


                                                 5
      Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 6 of 12




enhancement"' will not survive against a motion to dismiss. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557). Stated differently, the complaint must allege enough

facts "to raise a reasonable expectation that discovery will reveal evidence" supporting

a claim. Twombly, 550 U.S. at 556.

       B.     Champion's Claim for Association Discrimination

       Whether Champion has stated a claim under the ADA depends entirely on the

answer to one question: was her brother's COVID-19 infection a "disability" as that

term is defined in 42 U.S.C. § 12102(1)?

       The ADA prohibits association discrimination. See 42 U.S.C. § 12112(b)(4).

Specifically, it is unlawful to "exclude[ e] or otherwise deny[] equal jobs or benefits to a

qualified individual because of the known disability of an individual with whom the

qualified individual is known to have a relationship." Id. The ADA considers an

individual to have a disability if that person has "a physical or mental impairment that

substantially limits one or more major life activities of such individual;" "a record of

such an impairment;" or is "regarded as having such an impairment (as described in

paragraph (3))." 42 U.S.C. § 12102(1). The Court will consider whether Champion's

allegations regarding Evans' COVID-19 infection satisfy any of those three grounds.

       Champion alleges that Evans, her brother, became ill at work on March 26, 2020,

went to the emergency room, took a COVID-19 test, and quarantined as ordered by his

medical provider while awaiting his test results, which came back positive four days

                                              6
       Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 7 of 12




later. [Doc. 1, 'l['l[ 18-22, 56 ("Plaintiff's brother became symptomatic on March 26, 2020,

and was later diagnosed with coronavirus disease, or COVID-19.")].

       Champion also alleges information about COVID-19 generally. Specifically, she

alleges:

       Coronavirus disease, or COVID-19, is a physical impairment arising from a
       contagious virus. Infection with coronavirus disease causes an individual
       to develop symptoms that can impact the respiratory system, immune
       system, and nervous system, and some people develop acute respiratory
       distress syndrome. As a result, infection with coronavirus can substantially
       limit several major life activities such as breathing, mobility, performing
       manual tasks, smelling and tasting, and the disease makes it difficult to
       accomplish other activities of daily living.

[Id. at 'l[ 57] (emphasis added). Thus, contends Champion, "COVID-19[] is considered a

disability under the Americans with Disabilities Act. 42 U.S.C. § 12102(1)." [Id. at 'l[ 58].

Champion argues that it "should be sufficient [at the motion-to-dismiss stage] to allege

that Mr. Evans suffered from COVID-19," and it is unnecessary to "intricately describe

each of the effects COVID-19 had on Mr. Evans." [Doc. 10, p. 8]. The Court has little

trouble disagreeing with Champion's legally-flawed position that anyone alleged to

have COVID-19 is "disabled" as that term is defined by the ADA. See Hilburn v. Murate

Electronics of North America, Inc., 181 F.3d 1220, 1227-28 (11th Cir. 1999) (explaining that

an allegation that a person has "heart disease," without explaining specifically how the

person's heart disease substantially limits any of her major life activities, is insufficient).

Whether someone is disabled depends on whether they satisfy any of the requirements

in§ 12102(1). And§ 12102(1) does not enumerate various diseases or disabilities; it
                                               7
       Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 8 of 12




enumerates a person-by-person test that must be applied to an individual regardless of

any specific diagnosis. A plaintiff "must allege factual matter explaining how the alleged

ailment substantially limits a major life activity." Garcia v. Goodwill Industries of South

Florida, Inc., No. 18-25042-CIV-MORENO, 2019 WL 6052814, at *2 (S.D. Fla. Nov. 15,

2019). The Court agrees that an "intricate" description of Evans' condition is not

necessary, but not alleging a single symptom that Evans suffered showing why he was

physically or mentally unable to work falls well short.

       Champion alleges no facts about whether Evans suffered from any of the above-

mentioned COVID-19 symptoms. [Doc. 4-1, pp. 6-7]. She alleges that he became sick

and had to go to the emergency room on March 26 and was subsequently diagnosed

with COVID-19-and nothing more. While Champion alleges that COVID-19 "can

impact the respiratory system, immune system, and nervous system, and some people

develop acute respiratory distress syndrome" -she never alleges that Evans

experienced any of these conditions. [Id. at 'l[ 57 (emphasis added)]. While Champion

alleges that "coronavirus can substantially limit several major life activities" -she does

not successfully allege that coronavirus substantially limited any of Evans' life

activities. [Id. (emphasis added)].

       Champion argues that Evans' condition falls within the "physical or mental

impairment that substantially limits one or more major life activities of such individual"

prong of§ 12102(1). [Doc. 10, p. 6]. The ADA lists "caring for oneself, performing

                                               8
       Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 9 of 12




manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending,

speaking, breathing, learning, reading, concentrating, thinking, communicating, and

working" as examples of the "major life activities" referred to in§ 12102(1). 42 U.S.C. §

12102(2)(A). Further, "[ a ]n impairment is a disability within the meaning of this section

if it substantially limits the ability of an individual to perform a major life activity as

compared to most people in the general population." 29 C.F.R. § 1630.2(j)(l)(ii).

Champion alleges that Evans left during a work shift to go to the emergency room

when he began experiencing COVID symptoms. [Doc. 1, 'l['l[ 18, 56]. This, argues

Champion, shows that his ability to work-which is a major life activity under the

ADA-was substantially limited and, therefore, Evans is a disabled person for ADA

purposes. [Doc. 10, pp. 6-8]. Champion makes a similar argument that Evans was

substantially limited in his ability to communicate since he was diagnosed with COVID

and unable to maintain in-person communications. [Id.].

       The Court disagrees. First, Champion's argument that Evans was substantially

limited in his ability to work falls short. While she alleged that Evans had to miss

several days of work due to his COVID-19 infection, that bare allegation, without more,

does not rise to the level of a "disability" under the ADA. If Champion is correct, then

employers across the nation will be shocked to learn that if any of their employees are

sick for just a few days, then those employees are "disabled" and now protected by the

ADA. Champion never alleges that her brother could not work from home, or that he


                                               9
       Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 10 of 12




was unable to work any type of job due to his infection. Further, even if Champion had

alleged that Evans was unable to work any job while quarantining, she certainly did not

allege that the limitation was because complications from his particular bout with

COVID-19 required it. In other words, the best that Champion can allege is that her

brother caught COVID-19 and Mannington did not allow him to work because of the

resulting mandatory quarantine, something that employees with the disease and those

without-i.e., those who were merely potentially exposed to COVID-19-endured.

Champion offered the Court nothing to allow it to determine if Evans couldn't work

because of the disease itself, i.e., he was on a ventilator or in the hospital, or because

Mannington followed the CDC guidance and quarantined those who tested positive,

regardless of symptoms or the disease's impact on employees' actual ability to do their

job.

       Second, Champion's argument that Evans was substantially limited in his ability

to communicate also falls short. Champion points to no law that provides "in-person

communication" is a major life activity. To believe otherwise would mean that any of

the millions of Americans who quarantined, including those without COVID-19, those

infected but asymptomatic, and those who were seriously ill, were suddenly "disabled"

under the ADA.

       Finally, Champion fails to succeed under the "regarded as" prong of 42 U.S.C. §

12102(1 ). First, an association-discrimination claim like Champion's cannot be based on

                                              10
      Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 11 of 12




a plaintiff's association with a person merely regarded as disabled. See E.E.O.C. v.

STME, LLC, 309 F. Supp. 3d 1207, 1215 (M.D. Fla. Feb. 15, 2018), aff'd 938 F.3d 1305 (11th

Cir. 2019) ("The ADA does not establish a cause of action for discrimination against an

individual who associates with people who are merely regarded as disabled.").

Champion disagrees, arguing that the court got it wrong in STME because the decision

is contrary to the plain text of the ADA. [Doc. 10, p. 9-10]. While "regarded as" is a

basis upon which one can be disabled under the ADA, 42 U.S.C. § 12102(1), association

discrimination consists of discrimination based on one's association with a person who

has a "known disability." 42 U.S.C. § 12112(b)(4) (emphasis added). The district court's

STME decision is helpful because it correctly explains that a known disability is distinct

from a disability merely regarded as such. STME, 309 F. Supp. 3d at 1213-15. In other

words, there is a difference between a "known disability" upon which a claim for

association discrimination can be based, and a "disability" that encompasses the

"regarded as" prong. Champion cites to no caselaw showing that an association

discrimination claim can derive from the "regarded as" prong of 42 U.S.C. § 12102(1).

       Even if the Court assumes Champion's theory-that an association

discrimination claim can derive from an association with a person merely regarded as

disabled-is correct, Champion alleges no facts that show Mannington regarded Evans

as "disabled." Just because Mannington followed the relevant public health guidance

when it sent Evans home from work due to his possible COVID-19 infection and

                                            11
      Case 5:21-cv-00012-TES Document 13 Filed 05/10/21 Page 12 of 12




required him to stay home for an unspecified period of time does not mean Mannington

regarded him as disabled. To hold otherwise would mean that every person in the

United States who was (or who may be) sent home upon feeling sick during this

pandemic, or was asked to stay home once testing positive or being exposed to COVID-

19, would be disabled for the purposes of the ADA and every such employer covered

by the ADA potentially liable. The Court soundly and easily rejects this position. Just

because Evans stayed home after testing positive for COVID-19, as did millions of other

Americans, does not mean that Mannington regarded him as disabled, or more

importantly, discriminated against Champion because she was associated with him.

                                     CONCLUSION

       Therefore, since Champion fails to sufficiently allege that Evans is disabled in her

complaint, she fails to state a claim of discrimination based on her association with him.

Accordingly, Mannington's Motion to Dismiss [Doc. 4] is GRANTED, and Champion's

complaint [Doc. 1] is DISMISSED. The Clerk of Court may enter JUDGMENT against

Champion and terminate the case.

       SO ORDERED, this 10th day of May, 2021.

                                          S/Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            12
